Citation Nr: 0408793	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for malaria.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), greater than 10 percent prior to 
August 31, 1998, 30 percent from August 31, 1998 to February 
29, 2000, and 70 percent from March 1, 2000.

3.  Entitlement to an increased rating for bilateral plantar 
warts, currently evaluated as 10 percent disabling.

4.  Entitlement to permanence of a total disability rating 
based on individual unemployability (TDIU) for the purpose of 
establishing eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, of the United States 
Code.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from May 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  
A March 1997 rating decision granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling. That rating decision also denied him service 
connection for pseudofolliculitis barbae, an increased 
evaluation higher than 10 percent for his service-connected 
bilateral plantar warts, and found that new and material 
evidence had not been submitted to reopen his claim for 
service connection for malaria and a fungus infection.  A 
June 1997 rating decision denied him entitlement to service 
connection for seasonal allergies. An October 2000 rating 
decision granted him entitlement to a TDIU, but denied 
permanency of it, thereby precluding his eligibility for 
Dependents' Educational Assistance under the provisions of 
Chapter 35, Title 38, of the United States Code.

The rating for the PTSD was increased from 10 percent to 30 
percent disabling, effective from August 31, 1998, by an RO 
rating action dated in December 1998.  Another, more recent, 
RO rating action in June 2000 granted a temporary 100 percent 
rating for the PTSD pursuant to the provisions of 38 C.F.R. § 
4.29 ("paragraph 29") based on a period of hospitalization 
from December 1, 1999, to February 29, 2000, and awarded a 
schedular 70 percent rating for the PTSD and TDIU effective 
from March 1, 2000.

In an April 2003 decision, the Board denied entitlement to 
service connection for seasonal rhinitis and 
pseudofolliculitis barbae and remanded the remaining issues 
for further development.  

In a July 2003 rating decision, the RO reopened the veteran's 
claim for service connection for a fungus infection and 
granted service connection for the condition (tinea pedis and 
onychomycosis of the feet).  

The Board will decide whether new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for malaria.  Whereas the 
Board must remand the remaining claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his petition to reopen his claim for 
service connection for malaria, and of whose responsibility-
his or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to this claim has been obtained.

2.  In June 1980, the RO denied the veteran's claim for 
service connection for malaria; in July 1980, the RO sent him 
a letter notifying him of this decision and apprising him of 
his procedural and appellate rights.  He did not timely 
appeal.

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's June 1980 
decision is either duplicative of the evidence that was on 
file when that decision was issued or does not suggest the 
veteran has malaria as a result of his service in the 
military.




CONCLUSIONS OF LAW

1.  The June 1980 rating decision denying the claim for 
service connection for malaria is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since 
the June 1980 decision to reopen this claim for malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Malaria

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to 
the issues on appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 
80 (1997).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes this decision is 
incorrect as it applies to cases, as here, where the initial 
AOJ decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the petition to reopen the 
claim for service connection for malaria, an application was 
received in January 1997.  Thereafter, in a rating decision 
dated in March 1997, the claim was denied.  The Board, in an 
April 2003 decision, remanded the claim.  In May and July 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
petition to reopen the claim, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to his 
claim.  The RO continued to deny the petition to reopen the 
claim in a July 2003 supplemental statement of the case 
(SSOC), which again informed the veteran of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit personally, 
and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if 
identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 421-422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be 
non-prejudicial to a claimant.  To find otherwise would 
require the Board to remand every case for the purpose of 
having the AOJ provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement (NOD) and substantive 
appeal (typically a VA Form 9) that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided the veteran in May and July 2003 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, 
therefore, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  The Board finds that the passage of 
the VCAA and the implementing regulations, and issuance of 
applicable Court precedent, does not prevent the Board from 
rendering a decision at this time on the issue of the 
veteran's petition to reopen the claim for service connection 
for malaria since all notification and development needed to 
render a fair decision on this issue has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

In June 1980, the RO denied service connection for malaria 
because the condition was not shown in service, including in 
Vietnam.  In reaching this decision, the RO considered the 
veteran's service medical records, which were negative for 
malaria.

The RO notified the veteran of that decision and apprised him 
of his appellate rights in a letter sent in July 1980.  He 
did not timely appeal, however.

Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1980 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, 
when determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  The veteran's request to reopen his claim was received 
in January 1997, prior to this cutoff date.  Therefore, the 
amended regulation does not apply to his current appeal, 
rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2000).



The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Malaria may be presumed to have been incurred in 
service for veterans with tropical service if present to a 
compensable degree within the first post-service year.  
38 C.F.R. §§ 3.307, 3.309(b).

The veteran and his representative contend that he currently 
suffers from malaria contracted in service.  But the 
additional evidence received since the RO's June 1980 
decision does not contain any indication that he currently 
has or ever had malaria, much less that, even assuming he 
did, it is causally or etiologically related to his service 
in the military-and his tour in Vietnam, in particular.  So 
even if new, these additional records are not material.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  And the 
records that are irrelevant to this condition obviously also 
are not material, even if new.

The various statements from the veteran and his 
representative are not new because they merely reiterate 
allegations previously made-that the veteran has malaria due 
to service.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
But the RO already considered this very same allegation prior 
to denying the claim in June 1980.  And even if, per chance, 
their allegation was new (which, again, it is not), it still 
would not be material because, as laypersons, they do not 
have the necessary medical training or expertise to give a 
competent opinion on medical causation.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Pollard v. Brown, 6 Vet. 
App. 11, 12 (1993).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for 
malaria is denied.


REMAND

Bilateral Plantar Warts

During his compensation examination in June 2003, the veteran 
indicated he was medically retired from the U.S. Postal 
Service (USPS) in 1999 because of his feet.  A document from 
the USPS indicates he was granted disability retirement in 
2000.  The RO should attempt to obtain any medical records 
pertaining to his disability retirement.  

PTSD

A March 1997 rating decision granted the veteran service 
connection for PTSD and rated this disorder as 10 percent 
disabling, effective July 19, 1996.  The criteria for rating 
PTSD were revised, effective November 7, 1996.  The veteran 
is entitled to the application of the version of the 
regulation-new or old, that is most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  But if it is shown he 
is entitled to a higher rating under the revised criteria, 
they can only be applied prospectively from the effective 
date of the change, whereas the old criteria may be applied 
either before or after the date of the revisions.  See 
VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 
33,422 (2000).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

None of the adjudicative actions of record indicates the RO 
has considered the veteran's claim under the former rating 
criteria.  Moreover, the RO has not informed him of the 
former rating criteria, and must.  

In addition, another examination is needed to properly 
evaluate the veteran under the former rating criteria.

Entitlement to Permanence of the TDIU

In an October 2000 rating decision, the veteran was awarded a 
TDIU, due primarily to his service-connected PTSD, effective 
from March 2000.  He contends the permanency of his total 
rating should be recognized, thereby establishing the basis 
of entitlement to Dependents' Educational Assistance benefits 
under Chapter 35.  See 38 U.S.C.A. § 3501(a)(1) (West 2002).

Dependents' Educational Assistance may be awarded to the 
dependents of certain veterans under the provisions of 
Chapter 35, Title 38, United States Code if certain statutory 
requirements are met.  Permanency of total disability for 
compensation purposes is governed by 38 C.F.R. §§ 3.340 and 
3.341 (2003).  Permanence is essentially a medical question, 
which requires competent medical evidence, since neither the 
Board nor the RO may exercise its own independent medical 
judgment on such a question.  See Elcyzyn v. Brown, 7 Vet. 
App. 170, 176 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

A positive determination of permanency may be based on a 
finding that "the probability of permanent improvement under 
treatment is remote," and whether one or all of the veteran's 
service-connected disabilities are "reasonably certain to 
continue throughout the life of the [appellant]."  
38 C.F.R. § 3.340(b); see also KL v. Brown, 5 Vet. App. 205, 
208 (1993) (factors to consider include failure to pursue 
treatment, and whether the disease has been shown to be of 
longstanding duration, actually totally incapacitating, or of 
such a nature as to render the probability of permanent 
improvement remote).  The appellant's age may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

In the present case, the RO, in its October 2000 decision, 
determined the evidence did not show the veteran had a total 
service-connected disability that was permanent.  However, 
the Board notes that the RO did not obtain a VA medical 
opinion on this issue.  Several progress notes from the 
veteran's VA clinical psychologist indicate the veteran is 
totally and permanently disabled due to his PTSD.  In 
addition, the veteran was awarded service connection for 
tinea pedis and onychomycosis of the feet, and a 10 percent 
rating was assigned subsequent to the October 2000 decision.  
This additional service-connected disability could affect the 
outcome of this claim.  Finally, the claim is inextricably 
intertwined with the PTSD and plantar warts claims currently 
being remanded on appeal in that a favorable ruling on any of 
the latter claims may affect the permanency claim.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for plantar warts and PTSD 
that are not currently on file.  
Specifically, obtain any medical records 
that the USPS considered in granting him 
a disability retirement in 2000.  

2.  Prior to any further adjudication of 
the claims, review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and 
satisfied.  Also request that the veteran 
submit all relevant evidence and 
information in his possession.

3.  After all available records are 
received pursuant to the development 
requested above, the veteran should be 
scheduled for a comprehensive psychiatric 
examination to assess the severity of his 
PTSD.  It is imperative that the entire 
claims file, including a complete copy of 
this REMAND, be provided to, and reviewed 
by, the VA psychiatrist who is designated 
to examine the veteran.  All appropriate 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent of memory loss, 
suspiciousness, depressed mood, anxiety; 
panic attacks, sleep impairment, impaired 
affect, impaired judgment, impaired 
thinking, impaired communication, 
impaired speech, impaired memory, 
impaired impulse control, neglect of 
personal hygiene and appearance, suicidal 
ideation, delusions, hallucinations, 
neglect of personal hygiene and 
appearance; suicidal ideation, delusions, 
hallucinations, or disorientation to time 
or place.

The examiner should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment and, if so, the 
percentage or portion of the assigned GAF 
score representing impairment due to the 
service-connected PTSD.  The examiner 
should indicate if it is not possible to 
separate the symptoms and effects of the 
service-connected psychiatric disability 
from any nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
Please also assess the severity of the 
veteran's service-connected psychiatric 
impairment in terms of mild, definite, 
considerable, severe, or total.

The examiner must specifically offer an 
opinion as to whether one or all of the 
veteran's service-connected disabilities 
are "reasonably certain to continue 
throughout the life of the [appellant]."  
See 38 C.F.R. § 3.340(b).  A positive 
determination of permanency may be based 
on a finding that "the probability of 
permanent improvement under treatment is 
remote."  Id.  The appellant's age may be 
considered in determining permanence.  
Id.  This determination must also be 
based upon a consideration of the degree 
of impairment due solely to the service-
connected disabilities.  See 38 C.F.R. § 
3.341.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The RO should determine whether a 
higher rating is warranted for the 
veteran's PTSD under the former criteria 
for evaluating this disorder (not only 
the revised criteria), as well as 
determine whether a higher rating is 
warranted for his bilateral plantar 
warts.  And he and his representative 
should be given an opportunity to submit 
additional evidence and/or argument in 
response to these determinations.

5.  The RO should then review the 
relevant evidence to determine the 
veteran's entitlement to a permanent and 
total service-connected disability rating 
for Chapter 35 purposes.  In resolving 
this matter, the RO should give full 
consideration to 38 C.F.R. § 3.340(b); KL 
v. Brown, 5 Vet. App. 205, 208 (1993) 
(factors to consider include failure to 
pursue treatment, and whether the disease 
has been shown to be of longstanding 
duration, actually totally 
incapacitating, or of such a nature as to 
render the probability of permanent 
improvement remote).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran  need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



